McGuane, J.
This matter is before the Appellate Division on a petition to establish a report.
The history of this matter as reflected by the docket entries shows a long and tortured procedural history.
This matter started in November, 1983 and was heard before a single Justice on May, 1985 and the courts findings were made on August 15,1986, and judgment entered on June 22,1987. The defendant had filed motions for new trial, amended findings and for draft report, which were all filed prematurely and denied by the Trial Justice.
From the date the judgment entered on June 22,1987 the defendant did not file any pleading until April 8,1988. Under Rule 64 of the District Municipal Rules of Civil Procedure the attempted request for draft report was ineffective and properly dismissed by the Trial Judge and was obviously not in compliance with Rule 64.
The defendant, even if he filed in time should have claimed a report from the dismissals, rather than a petition to establish a report.
It appears that both sides have come perilously close to an abuse of the legal process to stall and frustrate one another.
After careful scrutiny of the docket entries and the briefs of all parties, there being no prejudical error the petition to establish a report is denied.